                                                                       PILED
              IN THE UNITED STATES DISTRICT COURT FOR Tife5\^|STRiCT COURT
                        SOUTHERN DISTRICT OF GEORGIA              AUnUTFADIV,
                              AUGUSTA DIVISION
                                                               20ieOEC25 AHIhOe
MARK INGRAM, Individually and          *
as Personal Representative of          *                      CLERK,
the Estate of Kellie Ingram,           *                          SO. OlS L

        Plaintiff,
                                       *



              V.                       *            CV 114-142


AAA COOPER TRANSPORTATION,
INC.,


        Defendant.




                                   ORDER




     Before the Court is Plaintiff's notice of voluntary dismissal

with prejudice.       (Doc. 71.)   Plaintiff represents that the Parties

have resolved this matter.         Moreover, minutes of a mediation held

before Magistrate Judge Brian K. Epps confirm the case has settled.

(Doc. 70.)         Based on the foregoing, the Court finds dismissal

appropriate pursuant to Federal Rule of Civil Procedure 41(a)(2).

     IT IS THEREFORE ORDERED that this matter is DISMISSED WITH

PREJXroiCE.        The Clerk is directed to TERMINATE all motions, if

any, and CLOSE this case.       Each party shall bear its own costs and

fees except as otherwise agreed.

     ORDER ENTERED at Augusta, Georgia, this                     of December,

2018.


                                           J.   RAND^   'H7^L,yCHIEF JUDGE
                                           UNITED^States district court
                                           SOU'T^^gRN   district OF GEORGIA
